Allowable Subject Matter
Claims 1-10 and 15-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grover (see PTO892) teaches a method for evaluating the usability of user interfaces; Jamshidi (see PTO892) teaches a website scoring system to assess website quality; Mowatt (see PTO892) teaches measuring usage of application features using a global usage score that indicates usage or popularity of a particular application feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAHID K KHAN/Examiner, Art Unit 2178